                    Case 19-10323-CSS         Doc 146        Filed 03/20/19        Page 1 of 18



                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DEI,AWARE

In re:                                                         Chapter LL


PERNIX SLEEP, INC., et al.\                                    Case No. 19-10323 (CSS)


                               Debtors.                        Jointly Administered



             NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
                       MARCH 22,20LIAT 2:30 P.M.2 BEFORE THE
                        HONORABLE CHRISTOPHER S. SONTCHI

CONTINUED MATTERS

L.          Motion of Debtors for Entry of an Order Authorizing the Debtors to File Under Seal
            Portions of Their Creditor Matrix Containing Certain Individual Creditor Information
            lD.I.2I, filed on February 19,20L91
            Response   Deadline: March 7, 20L9 at 4:00 p.m.; extended to March L5, 201-9 at 4:00
             p.m. for the United States Trustee and to March 21,20t9 at 4:00 p.m. for the Official
             Committee of Unsecured Creditors

            Responses Received:

            A.   Informal comments from the Official Committee of Unsecured Creditors

            Related Documents:

            B.    Omnibus Hearing of Second Day Hearing [D.I. 70, filed on February 2L,2Ot9)

            C. Notice of Rescheduled Second Day Hearing [D.I. LL4, filed              on March 7,20L9]



1
 The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, lnc. (4736), Pernix Therapeutics,LLC (1,128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2169), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (L303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 'J.., LLC, Pernix
Holdco 2,LLC, Pernix Holdco 3,LLC.

2
 If you wish to appear telephonically at the hearing, please schedule your appearance with CourtCall prior to the
hearing. The telephone number for CourtCall is (866) 582-6878.




{   1228.002-}V0054s8s.   }
                Case 19-10323-CSS       Doc 146        Filed 03/20/19     Page 2 of 18



         D. Amended Notice of Rescheduled Second Day Hearing [D.I.            130, filed on March L4,
              20Lel

         Status: This matter is adjourned to the   April 15, 2019 omnibus hearing by agreement of
         all parties.

2.       Motion of Debtors for Entry of an Order (I) Extending the Time to File Schedules of
         Assets and Liabilities, Schedules of Executory Contracts and Unexpired Leases and
         Statements of Financial Affairs, (II) Extending the Time to Schedule the Meeting of
         Creditors, (III) Waiving the Requirements to File Equity Lists and Provide Notice to
         Equity Security Holders, and (IV) Authorizing the Debtors to File a Consolidated List of
         the Debtors' Thirty (30) Largest Unsecured Creditors [D.I. 20, filed on February 19,
         20rel
         Response   Deadline: March 7,2019 at 4:00 p.m.; extended to March t5,2OI9 at 4:00
          p.m. for the United States Trustee and to March 2L,20L9 at 4:00 p.m. for the Official
          Committee of Unsecured Creditors

         Responses Received:

         A.   Informal comments from the Office of the United States Trustee

         B. Informal comments    f¡om the Official Committee of Unsecured Creditors

         Related Documents:

         C.   Supplement to Motion of Debtors for Entry of an Order (I) Extending the Time to
              File Schedules of Assets and Liabilities, Schedules of Executory Contracts and
              Unexpired læases and Statements of Financial Affairs, (II) Extending the Time to
              Schedule the Meeting of Creditors, (II! Waiving the Requirements to File Equity
              Lists and Provide Notice to Equity Security Holders, and (IV) Authorizing the
              Debtors to File a Consolidated List of the Debtors' Thirty (30) Largest Unsecured
              Creditors [D.I. 39, filed on February 2I,2OI9]

         D. Notice of Hearing !D.1.72, filed on February 2L,20191
         E.   Notice of Rescheduled Second Day Hearing [D.I.    11"4,   filed on March   7,20lgl
         F. Amended Notice of Rescheduled Second Day Hearing             [D.I. 130, filed on March   14,
              20tel
         Status: This matter is adjourned to the April 15, 2OL9 omnibus hearing by agreement of
         all parties.

J        Motion of Debtors for Entry of an Order Authorizing Implementation of Key Employee
         Incentive Plan [D.I. 95, filed on February 28,20L9]




{1228,002-W00s458s.}                               2
                Case 19-10323-CSS       Doc 146         Filed 03/20/19   Page 3 of 18




        Response   Deadline: March 7,20L9 at 4:00 p.m. Extended to March L5,20L9 at 4:00
         p.m. for the United States Trustee and to March 2L,2OL9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

        A.    Informal comments from the Official Committee of Unsecured Creditors

         B.   Objection of the United States Trustee to Debtors' Motion for Entry of an Order
              Authorizing Insider Bonus Plan [D.I. ].31, filed on March 14,20L91

         C. Objection of Phil Crescimanno; to Motion of Debtors for Entry of an Order
            Authorizing Implementation of a Key Employee Incentive Plan [D.I. L36, filed on
              March L8,20I91

         Related Documents:

         D.   Notice of Rescheduled Second Day Hearing [D.I. ].L4, filed on March 7,20L91

         E.   Amended Notice of Rescheduled Second Day Hearing [D.I. L30, filed on March      1-4,
              20Le)

         Status: This matter is adjourned to the   April L5, 20L9 omnibus hearing by agreement of
         all parties.

UNCONTESTED MATTERS \ryITH CERTIFICATE OF NO OBJECTION/
CERTIFICATION OF COUNSEL:

4.       Debtors' Application for an Order Authorizing Employment and Retention of Prime
         Clerk, LLC as Administrative Advisor Nunc Pro Tunc to the Petition Date [D.I. 78, filed
         on February 2L,2OI9l

         Response  Deadline: March 7,20L9 at 4:00 p.m.; extended to March L5,2019 at 4:00
         p.m. for the United States Trustee and to March 2I,20t9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received: None

         Related Documents:

         A.   Notice of Rescheduled Second Day Hearing [D.I. ]"L4, filed on March 7,20L91

         B. Amended Notice of Rescheduled      Second Day Hearing [D.I. 130, filed on March L4,
              20rel
         C.   Certificate of No Objection [D.I. L44,filed on March 20,2019]




{1228.002-W0054585.}                                J
                Case 19-10323-CSS           Doc 146       Filed 03/20/19   Page 4 of 18



         Status: A Certificate of No Objection has been filed and submitted in accordance with
         the Court's procedures.

5        Motion        of   Debtors   for Entry of an Order
                                                      Establishing Procedures for Interim
         Compensation and Reimbursement of Expenses for Professionals and Official Committee
         Members [D.I. L5, filed on February L9,20I9]

         Response  Deadline: March 7, 20L9 at 4:00 p.m.; extended to March L5, 20L9 at 4:00
         p.m. for the United States Trustee and to March 2L,2019 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.   Informal comments from the Office of the United States Trustee

         B. Informal comments from the Official       Committee of Unsecured Creditors

         Related Documents

         C.   Omnibus Hearing of Second Day Hearing [D.I. 70, filed on February 2L,20L9]

         D.   Notice of Rescheduled Second Day Hearing [D.I. 114, filed on March 7,2019](See
              Tab 4.4)

         E.   Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March L4,
              2ol9l (SeeTab 4.8)

         F.   Certification of Counsel [D.I. L42,fliIed on March 20,2019]

         Status: A Certification of Counsel has been filed and submitted in accordance with the
         Court's procedures.

6        Motion of Debtors for Entry of an Order Authorizing the Debtors to (I) Reject Certain
         Unexpired Real Property Lrases or Executory Contracts Nunc Pro Tunc to the Petition
         Date or Rejection Date and (II) Abandon Any Remaining Property at the Rejected
         Location [D.I. L6, filed on February 19,2OL9l

         Response  Deadline: March 7,20L9 at 4:00 p.m.; extended to March L5,20L9 at 4:00
         p.m. for the United States Trustee and to March 21,2019 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.   Informal comments from the Office of the United States Trustee

         B.   Informal comments from John, Mirmiran and Thompson, Inc.




{1228.002-W00s4s8s.}                                  4
                Case 19-10323-CSS         Doc 146       Filed 03/20/19   Page 5 of 18



         C. Informal comments from      Watermark Associates II, LLC/CBRE

         Related Documents:

         D.   Supplement to Motion of Debtors for Entry of an Order Authorizing the Debtors to (I)
              Reject Certain Unexpired Real Property Iæases or Executory Contracts Nunc Pro
              Tunc to the Petition Date or Rejection Date and (II) Abandon Any Remaining
              Property at the Rejected Location !D.1.67, filed on February 21,20L91

         E.   Notice of Hearing   lD.I.7l, filed on February 2L,20L91
         F.   Notice of Rescheduled Second Day Hearing [D.I. ].L4, filed on March 7, 2OL9l (See
              Tab 4.4)

         G. Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March L4,
            20I91(See Tab 4.8)

         H.   Certification of Counsel [D.I. L43, filed on March 20,20L9]

         Status: The informal comments of the Office of the United States Trustee, John,
         Mirmiran and Thompson, Inc, and 'Watermark Associates Il, LLCICBRE have been
         resolved. A Certification of Counsel has been filed and submitted in accordance with the
         Court's procedures.

7        Second Motion of Debtors for Entry of an Order Authorizing the Debtors to Reject
         Certain Executory Contracts Nunc Pro Tunc to February 28, 2019 [D.I. 94, filed on
         February 28,20191

         Response  Deadline: March 7, 2OI9 at 4:00 p.m.; extended to March 15, 20t9 at 4:00
         p.m. for the United States Trustee and to March 2L,2OL9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received: None

         Related Documents:

         A.   Notice of Rescheduled Second Day Hearing [D.I. 114, filed on March 7,20L91(See
              Tab 4.4)

         B. Amended Notice of Rescheduled Second Day Hearing [D.I.          L30, filed on March L4,
              20191(See Tab    4.8)

         C. Certificate of No Objection [D.I.   145, filed on March   20,20L9]

         Status: A Certificate of No Objection has been filed and submitted in accordance with
         the Court's procedures.




{1228.002-W00s4s8s.}                                5
                Case 19-10323-CSS      Doc 146       Filed 03/20/19   Page 6 of 18



MATTERS GOING FORWARD:

8        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         Continue to Maintain Existing Cash Management System, Bank Accounts and Business
         Forms, (II) Continued Engagement in Intercompany Transactions, (III) Financial
         Institutions to Honor and Process Related Checks and Transfers, and (IV) Granting
         Limited Relief from the Requirements of Bankruptcy Code Section 345(b) and the United
         States Trustee Operating Guidelines [D.I. 6, filed on February L9,20L9]

         Response  Deadline: March 7,2OL9 at 4:00 p.m.; extended to March L5,2019 at 4:00
         p.m. for the United States Trustee and to March 2L,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.Informal comments from the Office of the United States Trustee

         B.Informal comments from the Official Committee of Unsecured Creditors

         Related Documents:

         C.Interim Order Authorizing (I) the Debtors to Continue to Maintain Existing Cash
           Management System, Bank Accounts and Business Forms, (II) Continued Engagement
           in Intercompany Transactions, (III) Financial Institutions to Honor and Process
           Related Checks and Transfers, and (IV) Granting Limited Relief from the
           Requirements of Bankruptcy Code Section 345(b) and the United States Trustee
           Operating Guidelines [D.I. 58, entered on February 21,20L9]

         D. Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2L,20t91

         E. Notice of Rescheduled Second Day Hearing [D.I. L14, filed on March 7,20L9] Qee
            Tab 4.4)

         F. Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March L4,
            20L91(See Tab 4.8)

        Status: The Debtors and the Official Committee of Unsecured Creditors continue to
        discuss this in advance of the hearing on March 22,20L9. To the extent that an agreement
        can be reached, the Debtors anticipate filing a revised proposed form of Order under
        Certification of Counsel prior to the hearing. This matter is going forward.

9        Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         (a) Pay Prepetition Employee Obligations and Other Compensation and (b) Maintain
         Employee Benefits Programs and Pay Related Administrative Obligations, (II) Current
         and Former Employees to Proceed with Outstanding Workers' Compensation Claims and




{1228.002-W0054s85.}                             6
                Case 19-10323-CSS         Doc 146       Filed 03/20/19   Page 7 of 18



         (III) Financial Institutions to Honor and Process Related Checks and Transfers [D.I.    7,
         filed on February 19,20L91

         Response      Deadline: March 7, 20L9 at 4:00 p.m.; extended to March L5, 2OL9 at 4:00
         p.m. for the United States Trustee and to March 2L,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.   Informal comments from the Office of the United States Trustee

         B. Informal     comments from the Official Committee of Unsecured Creditors

         Related Documents:

         C. Interim Order Authorizing        (I) the Debtors to (u) Pay Prepetition Employee
              Obligations and Other Compensation and (b) Maintain Employee Benefits Programs
              and Pay Related Administrative Obligations, (II) Current and Former Employees to
              Proceed with Outstanding Workers' Compensation Claims and (III) Financial
              Institutions to Honor and Process Related Checks and Transfets [D.I. 60, entered on
              February 21,,20t91

         D.   Omnibus Notice of Second Day Hearing [D.I. 69, filed on February      2l,2Ol9]   (See
              Tab 8.D.)

         E.   Notice of Rescheduled Second Day Hearing [D.I. ].14, filed on March 7,20L91(See
              Tab 4.4)

         F. Amended Notice of Rescheduled Second Day Hearing [D.I. L30, filed on March L4,
              20L91(See Tab    4.8)

         Status: The Debtors and the Official Committee of Unsecured Creditors are working to
         resolve any outstanding issues in advance of the hearing on March 22,20L9. The Debtors
         also continue to work with the Office of the United States Trustee to resolve their
         outstanding issues on the key retention bonus plan. To the extent that an agreement can
         be reached, the Debtors anticipate filing a revised proposed form of Order under
         Certification of Counsel prior to the hearing. This matter is going forward.

10       Motion of Debtors for Entry of Interim and Final Orders (I) Prohibiting Utilities from
         Altering, Refusing or Discontinuing Service, (II) Deeming Utilities Adequately Assured
         of Future Performance and (III) Establishing Procedures for Determining Requests for
         Additional Adequate Assurance [D.I. 8, filed on February t9,20L91




{1228.002-w00s4s8s.}                                7
                Case 19-10323-CSS        Doc 146       Filed 03/20/19   Page 8 of 18




         Response  Deadline: March 7, 20L9 at 4:00 p.m.; extended to March L5, 20L9 at 4:00
         p.m. for the United States Trustee and to March 2L,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

          Responses Received:

         A.        Informal comments from the Official Committee of Unsecured Creditors

         Related Documents:

          B.       Interim Order (I) Prohibiting Utilities from Altering, Refusing or Discontinuing
                   Service, (II) Deeming Utilities Adequately Assured of Future Performance and
                   (III) Establishing Procedures for Determining Requests for Additional Adequate
                   Assurance [D.I.62, entered on February 2L,20191

          C.       Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2'1.,20191
                   (See Tab 8.D.)

          D.       Notice of Rescheduled Second Day Hearing lD.l. LL4, filed on March 7,20191
                   (See Tab   4.4)

         E.        Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March
                   L4,20L91(See Tab 4.8)

         Status: The Debtors and the Official Committee of Unsecured Creditors are working to
         resolve any outstanding issues in advance of the hearing on March 22,2019. To the
         extent that an agreement can be reached, the Debtors anticipate filing a revised proposed
         form of Order under Certification of Counsel prior to the hearing. This matter is going
         forward.

LL.      Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Debtors to Pay
         Certain Taxes, Governmental Assessments and Fees and (II) Financial Institutions to
         Honor and Process Related Checks and Transfers [D.I. 9, filed on February L9,2019)

         Response Deadline: March 7,2019 at 4:00 p.m.; extended to March L5,2019 at 4:00
         p.m. for the United States Trustee and to March 2I,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.        Informal comments from the Official Committee of Unsecured Creditors

         Related Documents:

         B.        Interim Order Granting Motion of Debtors for Entry of Interim and Final Orders
                   Authorizing (I) Debtors to Pay Certain Taxes, Governmental Assessments and




{1228.002-w0054585.}                               8
                Case 19-10323-CSS         Doc 146       Filed 03/20/19   Page 9 of 18




                   Fees and (II) Financial Institutions to Honor and Process Related Checks and
                   Transfers [D.I. 53, entered on February 21,20191

          C.       Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2I,2OL9l
                   (See Tab 8.D.)

         D.        Notice of Rescheduled Second Day Hearing [D.I. L].4, filed on March 7,20191
                   (SeeTab 4.A)

         E.        Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March
                   L4,20191(See'rab 4.8)

         Status: The Debtors and the Official Committee of Unsecured Creditorc are working to
         resolve any outstanding issues in advance of the hearing on March 22, 2019. To the
         extent that an agreement can be reached, the Debtors anticipate filing a revised proposed
         form of Order under Certification of Counsel prior to the hearing. This matter is going
         forward.

12.      Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         Continue and Renew their Liability, Property, Casualty and Other Insurance Policies and
         Honor all Obligations in Respect Thereof, (II) Financial lnstitutions to Honor and Process
         Related Checks and Transfers and (III) Debtors to Continue Insurance Premium
         Financing Obligations Arising in Connection Therewith and Renew or Enter Into New
         Program Arrangements [D.I. L0, filed on February L9,2Ot9]

         Response  Deadline: March 7, 20L9 at 4:00 p.m.; extended to March L5, 20L9 at 4:00
         p.m. for the United States Trustee and to March 2L,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.    Informal comments from the Official Committee of Unsecured Creditors

         B.    Objections of Endurance American Insurance Company to Debtor's Motion of
               Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to Continue
               and Renew their Liability, Property, Casualty and Other Insurance Policies and Honor
               all Obligations in Respect Thereof, (II) Financial Institutions to Honor and Process
               Related Checks and Transfers and (III) Debtors to Continue Insurance Premium
               Financing Obligations Arising in Connection Therewith and Renew or Enter Into
               New Program Arrangements lD.l. LL2, filed on March 7,20L91

         Related Documents:

         C. Interim Order Authorizing (I) the Debtors to Continue and Renew their Liability,
               Property, Casualty and Other Insurance Policies and Honor all Obligations in Respect
               Thereof,  (II) Financial Institutions to Honor and Process Related Checks and



{1228.002-w0054585.}                                9
               Case 19-10323-CSS          Doc 146         Filed 03/20/19   Page 10 of 18



              Transfers and    (III) Debtors to Continue Insurance Premium Financing Obligations
              Arising    in   Connection Therewith and Renew or Enter Into New Program
              Arrangements [D.I. 54, entered on February 2L,20L9]

         D.   Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2L,2Ol9]           6""
              Tab 8.D.)

         E. Notice of Rescheduled      Second Day Hearing       lD.l. LL4, filed on March 7, 20L91 (See
              Tab 4.4)

         F. Amended Notice     of Rescheduled Second Day Hearing [D.I. L30, filed on March          L4,
              2oL9l (See Tab 4.8)

         Status: The Endurance objection is resolved and will be withdrawn. The Debtors and the
         Official Committee of Unsecured Creditors are working to resolve any outstanding issues
         in advance of the hearing on March 22,2019. To the extent that an agreement can be
         reached, the Debtors anticipate filing revised proposed forms of Orders under
         Certification of Counsel prior to the hearing. This matter is going forward.

L3       Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) Payment of
         Certain Prepetition Claims of Critical Vendors, (II) Payment of 503(bX9) Claims to
         Certain Critical Vendors and (III) Financial Institutions to Honor and Process Related
         Checks and Transfers [D.I. ].1,, filed on February 19,20L91


         Response  Deadline: March 7, 2OL9 at 4:00 p.m.; extended to March L5, 20L9 at 4:00
         p.m. for the United States Trustee and to March 2L,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.       Informal comments from the Official Committee of Unsecured Creditors

         Related Documents:

         B.       Interim Order Authorizing (I) Payment of Certain Prepetition Claims of Critical
                  Vendors, (II) Payment of 503(b)(9) Claims to Certain Critical Vendors and (III)
                  Financial Institutions to Honor and Process Related Checks and Transfers [D.I.
                  56, entered on February 21,,20L91

         C.       Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2l,2OL9]
                  (See Tab 8.D.)

         D.       Notice of Rescheduled Second Day Hearing [D.I. LL4, filed on March 7,2019]
                  (SeeTab 4.A)




{1228.002-W005458s.}                                1,0
                Case 19-10323-CSS       Doc 146         Filed 03/20/19   Page 11 of 18



          E.       Amended Notice of Rescheduled Second Day Hearing [D.I. L30, filed on March
                   14,20L91(See Tab 4.8)

         Status: The Debtors and the Official Committee of Unsecured Creditoß are working to
         resolve any outstanding issues in advance of the hearing on March 22, 20L9. To the
         extent that an agreement can be reached, the Debtors anticipate filing a revised proposed
         form of Order under Certification of Counsel prior to the hearing. This matter is going
         forward.

L4.      Motion of Debtors for Entry of Interim and Final Orders Authorizing (I) the Debtors to
         Honor Prepetition Obligations to Customers and Related Third Parties and to Otherwise
         Continue Customer and Sales Programs, (II) Grant Relief from Stay to Permit Setoff in
         Connection with the Customer and Sales Programs and (III) Financial Institutions to
         Honor and Process Related Checks and Transfers [D.I. L2,liled on February L9,20L91

         Response   Deadline: March 7,2019 at 4:00 p.m.; extended to March 15,20L9 at 4:00
          p.m. for the United States Trustee and to March 21,2019 at 4:00 p.m. for the Official
          Committee of Unsecured Creditors

         Responses Received:

          A. Informal comments from the Official Committee of Unsecured       Creditors

         Related Documents

          B. Interim Orders Authorizing (I) the Debtors to Honor Prepetition Obligations to
               Customers and Related Third Parties and to Otherwise Continue Customer and Sales
               Programs, (II) Grant Relief from Stay to Permit Setoff in Connection with the
               Customer and Sales Programs and (III) Financial Institutions to Honor and Process
               Related Checks and Transfers [D.I.57, entered on February 21,20L9]

          C. Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2L,2OL9) (5""
               Tab 8.D.)

         D. Notice of Rescheduled Second Day Hearing [D.I. 114, filed on March 7,2019]        (See
            Tab 4.4)

         E. Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March         L4,
               20I91(See Tab 4.8)

         Status: The Debtors and the Official Committee of Unsecured Creditors are working to
         resolve any outstanding issues in advance of the hearing on March 22, 2019. To the
         extent that agreement can be reached, the Debtors anticipate filing a revised proposed
         form of Order under Certification of Counsel prior to the hearing. This matter is going
         forward.




{1228.002-w00s4s85.}                              l.L
               Case 19-10323-CSS        Doc 146    Filed 03/20/19     Page 12 of 18



15       Motion of Debtors for Entry of Interim and Final Orders Establishing Notice and
         Objection Procedures for Transfers of Equity Securities [D.I. ].3, filed on February L9,
         20Le)

         Response  Deadline: March 7,201.9 at 4:00 p.m.; extended to March L5,2019 at 4:00
         p.m. for the United States Trustee and to March 2I,20L9 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A. Informal comments from the Official Committee of Unsecured Creditors
         Related Documents:

         B. Interim Order (I) Establishing Notice and Objection Procedures for Transfers of
            Equity Securities and (II) Scheduling a Final Hearing [D.I. 59, entered on February
              2L,2OL9l

         C. Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 2L,20L9]         (See
              Tab 8.D.)

         D. Notice of Rescheduled Second Day Hearing [D.I. 1L4, filed on March 7, 2Ot9]       (See
            Tab 4.4)

         E. Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March          L4,
            2ol9l (See Tab 4.8)

         Status: The Debtors and the Official Committee of Unsecured Creditors are working to
         resolve any outstanding issues in advance of the hearing on March 22, 2019. To the
         extent that agreement can be reached, the Debtors anticipate filing a revised proposed
         form of Order under Certification of Counsel prior to the hearing. This matter is going
         forward.

L6.      Motion of Debtors for Interim and Final Orders (I) Authorizing Debtors (Ð To Obtain
         Postpetition Financing and (B) To Use Cash Collateral, (II) Granting Adequate Protection
         to Certain Prepetition Secured Parties, (III) Scheduling a Final Hearing and (IV) Granting
         Related Relief [D.I. 19, filed on February t9,20L91

         Response      Deadline: March 7,2019 at 4:00 p.m. Extended to March 15,2019 at 4:00
         p.m. for the United States Trustee and to March 2L,2019 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received

         A.   Informal comments from the Official Committee of Unsecured Creditors




{1228.0O2-W0O54585.}                              T2
                   Case 19-10323-CSS       Doc 146        Filed 03/20/19   Page 13 of 18



          Related Documents:

          B. Interim Order     Pursuant to 11 U.S.C. $$ 105, 36L,362,363,364, and 507 and Fed. R.
                  Bankr. P. 2002, 400L and 9014 (I) Authorizing Debtors to Obtain Postpetition
                  Financing and (II) Authorizing Use of Cash Collateral, (III) Granting Liens and
                  Superiority Claims (IV) Granting Adequate Protection (V) Scheduling a Final
                  Hearing and (VI) Granting Related Relief [D.I. 6L, entered on February 2L,20L91

          C. Omnibus Notice of Second Day Hearing [D.I. 69, filed on February 21.,2019] (St"
                  Tab 8.D.)

          D. Notice of Rescheduled       Second Day Hearing     lD.l. ll4, filed on March 7, 2}t9l   (See
                  Tab 4.4)

          E.      Amended Notice of Rescheduled Second Day Hearing [D.I. L30, filed on March          1.4,
                  20t91(See Tab 4.8)

          Status: The Debtors and the Official Committee of Unsecured Creditors are working to
          resolve any outstanding issues in advance of the hearing on March 22, 2019. To the
          extent that an agreement can be reached, the Debtors anticipate filing a revised proposed
          form of Order under Certification of Counsel prior to the hearing. This matter is going
          forward on an interim basis.

17        Motion of Debtors for Entry of an Order Authorizing the Employment and Retention of
          Professionals Utilized in the Ordinary Course of Business [D.I. L7, filed on February 19,
          20le)
          Response  Deadline: March 7,2019 at 4:00 p.m.; extended to March t5,2019 at 4:00
          p.m. for the United States Trustee and to March 2l,2OI9 at 4:00 p.m. for the Official
          Committee of Unsecured Creditors

          Responses Received:

          A.      Informal comments from the Office of the United States Trustee

          B. Informal comments       from the Official Committee of Unsecured Creditors

          Related Documents:

          C. Omnibus Hearing of Second Day Hearing [D.I. 70, filed on February 2I,2Ot9) 6""
                  Tab 5.C.)

          D.      Notice of Rescheduled Second Day Hearing [D.I. 114, filed on March 7, 20L9] (See
                  Tab 4.4)




{r22ß.002 -w   005 4585.   }                         L3
                Case 19-10323-CSS       Doc 146        Filed 03/20/19   Page 14 of 18



          E. Amended Notice of Rescheduled Second Day Hearing [D.I. L30, filed on March 1"4,
               20L91(SeeTab 4.8)

          Status: The Debtors and the Official Committee of Unsecured Creditors are working to
          resolve any outstanding issues in advance of the hearing on March 22,2019. To the
          extent that an agreement can be reached, the Debtors anticipate filing a revised proposed
          form of Order under Certification of Counsel prior to the hearing. This matter is going
          forward.

18.      Motion of Debtors for Entry of Orders (I)(a) Approving Sale Procedures for Sale of
         Debtors' Assets, (b) Approving Stalking Horse Bid Protections, (c) Scheduling Auction
         for, and Hearing to Approve, Sale of Debtors' Assets, (d) Approving Form and Manner
         of Notices of Sale, Auction and Sale Hearing, (") Approving Assumption and
         Assignment Procedures and (f) Granting Related Relief and (II)(a) Approving Sale of
         Debtors' Assets Free and Clear of Liens, Claims, Interests and Encumbrances,
         (b) Authorizing Assumption and Assignment of Executory Contracts and Unexpired
         Iæases and (c) Granting Related Relief ID.I.26, filed on February L9,2019]

         Response   Deadline: March 7,20L9 at 4:00 p.m.; extended to March 15,20L9 at 4:00
          p.m. for the United States Trustee and to March 2I,20t9 at 4:00 p.m. for the Official
          Committee of Unsecured Creditors

         Responses Received

         A.   Informal comments from the Office of the United States Trustee

         B.   Informal comments from the Official Committee of Unsecured Creditors

         C. Objection of Cigna Entities to Debtors' Motion of Debtors for Entry of          Orders
              (I)(a) Approving Sale Procedures for Sale of Debtors' Assets, (b) Approving Stalking
              Horse Bid Protections, (c) Scheduling Auction for, and Hearing to Approve, Sale of
              Debtors' Assets, (d) Approving Form and Manner of Notices of Sale, Auction and
              Sale Hearing, (") Approving Assumption and Assignment Procedures and
              (f) Granting Related Relief and (II)(a) Approving Sale of Debtors' Assets Free and
              Clear of Liens, Claims, Interests and Encumbrances, (b) Authorizing Assumption and
              Assignment of Executory Contracts and Unexpired Iæases and (c) Granting Related
              Relief [D.I. 103, filed on March 6,20L97

         D. Objection of Endurance American Insurance Company to Motion of Debtors for
            Entry of Orders (I)(a) Apptoving Sale Procedures for Sale of Debtors' Assets, (b)
              Approving Stalking Horse Bid Protections, (c) Scheduling Auction for, and Hearing
              to Approve, Sale of Debtors' Assets, (d) Approving Form and Manner of Notices of
              Sale, Auction and Sale Hearing, (") Approving Assumption and Assignment
              Procedures and (f) Granting Related Relief and (II)(a) Approving Sale of Debtors'
              Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (b) Authorizing




{1228.002-w0os4585.}                              L4
                Case 19-10323-CSS        Doc 146        Filed 03/20/19   Page 15 of 18



               Assumption and Assig¡rment of Executory Contracts and Unexpired Leases and
               (c) Granting Related Relief [D.I. LL3, filed on March 7,20L9]

          E.   Objection of Phil Crescimanno &9307 - 0258 Quebec Inc C/O Aleandre Ben - Amor,
               Shareholders; to Motion of Debtors for Entry of Orders (I)(a) Approving Sale
               Procedures for Sale of Debtors' Assets, (b) Approving Stalking Horse Bid
               Protections, (c) Scheduling Auction for, and Hearing to Approve, Sale of Debtors'
               Assets, (d) Approving Form and Manner of Notices of Sale, Auction and Sale
               Hearing, (e) Approving Assumption and Assignment Procedures and (f) Granting
               Related Relief and (II)(a) Approving Sale of Debtors' Assets Free and Clear of Liens,
               Claims, Interests and Encumbtances, (b) Authorizing Assumption and Assignment of
               Executory Contracts and Unexpired læases and (c) Granting Related Relief [D.I. 135,
               filed on March t8,2}l9l

         Related Documents:

         F.    Notice of Hearing !D.I.73, filed on February 2L,2OL9l

         G. Notice of Rescheduled Second Day Hearing [D.1. LL4, filed on March 7,2019]         (See
               Tab 4.4)

         H. Amended Notice of Rescheduled       Second Day Hearing [D.I. 130, filed on March 14,
               2ol9l   (See Tab   4.8)

         I.    Debtors' Omnibus Reply to Objections to Debtors' Sale Procedures Motion [D.I. L38,
               filed on March 19,20L91

         Status: The objections of Endurance, Cigna and the informal comments of the Office of
         the United States Trustee are resolved. The Debtors and the Official Committee of
         Unsecured Creditors are working to resolve any outstanding issues in advance of the
         hearing on March 22,20L9. To the extent that agreement can be reached, the Debtors
         anticipate filing revised proposed forms of Orders under Certification of Counsel prior to
         the hearing. This matter is going forward.

L9       Application of the Debtors to Approve the Employment and Retention of Landis Rath &
         Cobb LLP as their Bankruptcy Counsel, Nunc Pro Tunc to the Petition Date, Pursuant to
         Bankruptcy Code Section32T(a), Bankruptcy Rules 20L4 and2016 and l¡cal Rule 2014-
         1 [D.I. 75, filed on February 21,20L9]

         Response  Deadline: March 7, 20L9 at 4:00 p.m.; extended to March L5, 20rg at 4:00
         p.m. for the United States Trustee and to March 2L,2OI9 at 4:00 p.m. for the Official
          Committee of Unsecured Creditors

         Responses Received:

         A.    Informal comments from the Official Committee of Unsecured Creditors




{1228.002-W00s4s85.}                               15
               Case 19-10323-CSS       Doc 146        Filed 03/20/19   Page 16 of 18



         B.   Informal comments from the Office of the United States Trustee

         Related Documents:

         C. Notice of Rescheduled Second Day Hearing lD.l. lL4, filed on March 7,20191(See
              Tab 4.4.)

         D. Amended Notice of Rescheduled Second Day Hearing [D.I. 130, filed on March 1-4,
              20191(See Tab 4.8.)

         Status: The Debtors and the Official Committee of Unsecured Creditors continue to
         discuss these in advance of the hearing on March 22,2019. The informal comments of
         the Office of the United States Trustee have been resolved. This matter is going forward.

20.      Application of the Debtors for Entry of an Order, Pursuant to Sections 327(a) and 328(a)
         of the Bankruptcy Code, Authorizing the Retention and Employment of Guggenheim
         Securities, LLC as Investment Banker for the Debtors and Debtors In Possession, Nunc
         Pro Tunc to the Petition Date, and Waiving Certain Time-Keeping Requirements of
         I-ocal Rule 2016-2ID.I.76,filed on February 2L,20L9)

         Response  Deadline: March 7,20t9 at 4:00 p.m.; extended to March L5,2OL9 at 4:00
         p.m. for the United States Trustee and to March 2I,2019 at 4:00 p.m. for the Official
         Committee of Unsecured Creditors

         Responses Received:

         A.   Informal comments from the Office of the United States Trustee

         B. Informal comments from the Official Committee of Unsecured Creditors
         Related Documents:

         C. Notice of Rescheduled    Second Day Hearing ID.1. tL4, filed on March 7,2019] (See
              Tab 4.4)

         D. Amended Notice of Rescheduled      Second Day Hearing [D.I. 130, filed on March L4,
              20191(See Tab 4.8.)

         Status: The Debtors and the Official Committee of Unsecured Creditors continue to
         discuss these in advance of the hearing on March 22,20L9. The informal comments of
         the Office of the United States Trustee have been resolved. This matter is going forward.

21..     Application of the Debtors for Authority to Employ and Retain Davis Polk & Wardwell
         LLP as Attorneys for the Debtors Nunc Pro Tunc to the Petition Date [D.I. 77, filed on
         February 2L,20191




{1228.o02-W0054s8s.}                             L6
               Case 19-10323-CSS       Doc 146        Filed 03/20/19   Page 17 of 18



         Response   Deadline: March 7,2019 at 4:00 p.m. Extended to March L5,20L9 at 4:00
          p.m. for the United States Trustee and to March 21,20L9 at 4:00 p.m. for the Official
          Committee of Unsecured Creditors

         Responses Received:

         A.   Informal comments from the Official Committee of Unsecured Creditors

         Related Documents:

         B.   Notice of Rescheduled Second Day Hearing      lD.l. LL4, filed on March 7,2OL9l   (See
              Tab 4.4.)

         C. Amended Notice of Rescheduled     Second Day Hearing [D.I. 130, filed on March L4,
              2OL9l (See Tab 4.8.)




                   TREMAINDER OF PAGE INTENTIONALLY LEFT BI.ANK]




{1224.0o2-w0054585.}                             t7
               Case 19-10323-CSS       Doc 146     Filed 03/20/19     Page 18 of 18



         Status:The Debtors and the Official Committee of Unsecured Creditors continue to
         discuss these in advance of the hearing on March 22,2019. The informal comments of
         the Office of the United States Trustee have been resolved. This matter is going forward.

Dated: March 20,20L9                               I.AND      RATH & COBB LLP
       Wilmington, Delaware


                                                           G. Landis (No.
                                                   Kerri K. Mumford (No.4186)
                                                   Jennifer L. Cree (No. 5919)
                                                   Nicolas E. Jenner (No. 655a )
                                                   919 Market Street, Suite L800
                                                   'Wilmington, Delaware L980L
                                                   Telephone: (302) 467 -4400
                                                   Facsimile: (302) 467 -4450
                                                   Email: landis@lrclaw.com
                                                           mumford@lrclaw.com
                                                           cree@lrclaw.com
                                                          jenner@lrclaw.com

                                                   -and-

                                                   DAVIS POLK & \ryARD\ryELL LLP
                                                   Eli J. Vonnegú (Admitted pro hac vice)
                                                   Christopher S. Robertson (Admitted pro hac
                                                   vice)
                                                   Elliott Moskowitz (Admitted pro hac vice)
                                                   450 læxington Avenue
                                                   New York, New York L0017
                                                   Telephone: (2L2) 450-4000
                                                   Facsimile: (2L2) 7 0l-5800
                                                   Email : eli.vonnegut@davispolk.com
                                                           christopher.robertson@davispolk.com
                                                           elliott.moskowitz@davispolk.com


                                                   Proposed Counsel to the Debtors and Debtors-
                                                   In-Possession




{1228.002-w0ûs4s8s.}                             18
